Citation Nr: 9926685	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973 and from January 1979 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 1996 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims of service 
connection for a right knee disability, a left knee 
disability, PTSD, and a seizure disorder, as well as a claim 
of entitlement to a permanent and total rating for pension 
purposes.  This matter also comes to the Board following a 
December 1998 RO decision that denied the veteran's 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder other than PTSD.  (The 
claim had been denied earlier by the RO in March 1995 and 
September 1995 decisions.)

Initially, the Board notes that, by a July 1998 hearing 
officer's decision, entitlement to a permanent and total 
rating for pension purposes was granted.  Accordingly, this 
issue is no longer in appellate status.  (Although the matter 
of income and corpus of estate were later considered on the 
question of payment of pension benefits, such an issue was 
not appealed by the veteran.)

Next, as noted above, the RO in March 1995 denied the 
veteran's claim of service connection for a "nervous 
condition."  Thereafter, the RO, in a September 1995 
decision, found that no new and material evidence had been 
presented to reopen the veteran's claim of service connection 
for a psychiatric disorder.  Additionally, while the veteran 
filed a notice of disagreement with the foregoing decisions 
in January 1996, the RO subsequently determined that he 
failed to perfect an appeal.  See March 1997 RO action.  The 
veteran did not appeal this determination.  Accordingly, the 
foregoing RO decisions became final.  38 C.F.R. §§ 20.302, 
20.1103 (1995).  Therefore, because this service connection 
claim was the subject of prior final decisions, the first 
issue that now must be addressed is whether it ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted that 
tends to link any seizure disorder, right knee disability, or 
left knee disability to the veteran's military service.

2.  Competent medical evidence showing current diagnosis of 
PTSD has not been presented.

3.  Evidence received since a September 1995 RO decision 
includes new information relative to the veteran's 
psychiatric disorders other than PTSD, but it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a seizure disorder, 
right knee disability, or left knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's claim of service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).

3.  Evidence submitted since a September 1995 RO decision 
relative to a psychiatric disorder other than PTSD is not new 
and material evidence; this claim is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 20.302, 
20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder and Knee Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 
2 Vet. App. at 495. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  The third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

What is significant about the evidence in the record on 
appeal is, paradoxically, what it does not include.  The 
record on appeal contains service medical records, VA 
treatment records, dated May 1985 to November 1996, treatment 
records from The Long Island College Hospital dated in July 
1993, and treatment records from Columbia Area Mental Health 
Clinic dated in December 1996.  However, none of the 
foregoing records includes a medical nexus opinion that tends 
to show a relationship between a current seizure disorder or 
knee disability and military service.  In fact, none of the 
records on appeal includes competent evidence of incurrence 
of a seizure disorder, or a right or left knee injury in 
military service or of a current disability effecting the 
left knee.  Id.

Specifically, service medical records are replete with 
references to right leg problems stemming from the veteran's 
right tibia/fibular fracture (See service medical records 
dated in January 1971, November 1972, September 1973, and 
November 1984) and a single May 1973 treatment record that 
notes the veteran's complaints of left leg problems arising 
out of a pre-service fracture in 1971.  However, service 
medical records, including enlistment, annual, and/or 
separation examinations dated in November 1971, August 1973, 
April 1975, November 1978, September 1984, and January 1985, 
are otherwise silent for complaints, diagnoses, and/or 
treatment for either a right or left knee injury.  
Interestingly, the August 1973 examination report shows that 
the veteran sustained no disease or injury since his last 
examination and the November 1978 examination report notes 
that the veteran was Airborne qualified.

Post-service treatment records include a VA treatment record 
dated in July 1994 that mentions a history of right knee 
arthritis.  However, on examination, the range of motion of 
the right knee was within normal limits.  Thereafter, an 
August 1994 VA treatment record, for the first time mentions 
a specific disease process affecting the veteran's right 
knee--arthritis.  Subsequently, a VA treatment record dated 
in September 1995 also shows the veteran's complaints of 
bilateral knee pain and includes his claim of having a 
history of arthritis in the legs.  A December 1996 treatment 
record from Columbia Area Mental Health Clinic also indicates 
that the veteran had a history of arthritis in his legs.  
However, at a March 1996 VA examination, while the veteran 
complained of bilateral knee pain, the examiner reported that 
the knees were unremarkable.  As to the veteran's left knee, 
the record on appeal contains only two post-service treatment 
records that in any way discuss his left knee.  Specifically, 
a February 1994 x-ray report indicates that the left knee was 
normal.  Additionally, a July 1993 treatment record from The 
Long Island College Hospital records the veteran's complaints 
of pain in his left extremity.  (The Board notes that, at 
earlier May 1985 and February 1989 VA examinations, the 
veteran neither complained of a right or left knee problem 
and no disability was reported by the examiners.)

The record as to a seizure disorder is similar.  There is no 
indication that a seizure disorder was diagnosed during 
service or thereafter.  The veteran has described his 
seizures as chronic head pain, but the salient point to be 
made is that no evidence has been presented showing a 
diagnosis of a seizure disorder causing head pain during 
service or thereafter.  

None of the records on appeal includes a medical nexus 
opinion that tends to show a relationship between a current 
right knee disability (arthritis) or any left knee disability 
and military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between right or 
left knee disability and complaints of continued symptoms 
since service.  

Evidence showing a medical diagnosis of arthritis or epilepsy 
more than a year following the veteran's release from 
military service is not helpful to the veteran's claim of 
service connection, except that such evidence may indeed 
confirm that the veteran experiences current disability.  
Caluza, supra; 38 C.F.R. §§ 3.307, 3.309 (when arthritis or 
epilepsy is manifested to a degree of 10 percent or more 
within one year from the date of termination of certain 
military service, such disease shall be presumed to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service).  
Because the veteran was not found to have epilepsy or 
arthritis of the right knee during the first year after his 
separation from service, the one-year presumption does not 
aid the veteran in his attempt to submit well-grounded 
claims.  Id.  Also, as stated above, no specific disease 
process attributable to his left knee appears in the record 
on appeal.

The Board in reaching the foregoing conclusions has 
considered the contentions of the veteran made through 
testimony at his April 1998 personal hearing, through written 
statements filed with the RO, and through statements to 
physicians.  (Specifically, the veteran testified in April 
1998 that he first began having knee pain in 1995; his father 
told him his pain was due to arthritis, and he conceded that 
no physician had told him what the specific disease processes 
were that were causing his bilateral knee pain.  He also said 
that he had had seizures, identified by him as head pain, 
since an in-service head injury.)  However, the Board finds 
that these statements do not provide either the requisite 
medical nexus.  While the veteran is competent to provide 
information as to the visible symptoms he experienced during 
and after service, he has not been shown to be competent to 
provide the medical opinion evidence necessary to make his 
claims of service connection well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  

In short, because no competent medical evidence has been 
presented to link any currently diagnosed seizure disorder or 
knee disability to military service, the veteran's claims are 
not well grounded.  His representative has requested 
consideration of the benefit-of-the-doubt doctrine; however, 
this doctrine does not apply until after the veteran has 
submitted a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

PTSD

The veteran asserts, in essence, that he developed PTSD as a 
result of stressful events experienced while in military 
service.  Specifically, he cites to incidents when a fellow 
cook assaulted him by stabbing him in the arm, and pushing 
his face onto a hot grill/deep fryer.  He has also indicated 
that he had a snake placed in his bed.

In order to grant service connection for PTSD, there must be 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1998); 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has 
addressed these requirements and has held that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was engaged in combat with the enemy.  
Zarycki v. Brown, 6 Vet. App. 91 (1993), citing Hayes v. 
Brown, 5 Vet. App. 60 (1993), Hamilton v. Derwinski, 
2 Vet. App. 671 (1992), (appeal dismissed on other grounds, 
4 Vet. App. 528 (1993)).  

Initially, the Board will address the issue of whether the 
veteran has presented medical evidence of a diagnosis of 
PTSD.  38 C.F.R. § 3.304(f) (1998).  This is required, in 
part, because a claim of service connection may not be 
considered well grounded without evidence of current 
disability.  Caluza, supra.

In this regard, the Board notes that VA treatment records, 
dated from May 1985 to November 1996 (including a May 1985 VA 
psychiatric examination and an October 1992 VA mental 
disorder examination), July 1993 treatment records from The 
Long Island College Hospital, and December 1996 treatment 
records from Columbia Area Mental Health Clinic, were 
received by the RO.  The treatment records show multiple 
hospitalizations for suicide attempts beginning in December 
1991.  They also included diagnoses, beginning in December 
1991, of major depression with possible psychotic features, 
borderline intellect, schizophrenia, an affective disorder, 
malingering, organic psychosis, organic mood disorder, 
delusional behavior, anxiety, and/or polysubstance abuse 
(including alcohol and cocaine abuse).  See VA 
hospitalization records for the periods December 1991 to 
February 1992, August 1993, August 1994, and October 1994; VA 
treatment records dated in September 1995 and November 1996; 
VA examinations dated in October 1992 and March 1996; 
treatment records from The Long Island College Hospital in 
July 1993; and treatment records from the Columbia Area 
Mental Health Clinic in December 1996.  (At the May 1985 VA 
examination, while the veteran's affect was a little subdued, 
no other adverse psychiatric symptomatology was reported.  He 
was not diagnosed with a psychiatric disorder.)  However, 
these voluminous medical records do not include a diagnosis 
of PTSD.

The Board notes that veteran testified at a personal hearing 
before the RO in August 1998.  While he complained of PTSD-
like symptoms, he conceded that he had never been diagnosed 
with PTSD, only schizophrenia and depression.

In short, none of the records on appeal includes a diagnosis 
of PTSD.  The Board recognizes that the veteran has 
complained of PTSD-like symptoms.  However, having such 
symptoms does not equate to having PTSD as recognized by 
practitioners of psychiatry.  Moreover, even the veteran 
conceded that, to his knowledge, he had not been diagnosed 
with PTSD.  The salient point to be made is that none of the 
foregoing examiners diagnosed the veteran with PTSD.  
Therefore, the veteran has not met his burden of presenting a 
well-grounded claim.  Caluza, supra.  

Claim to Reopen

The veteran contends that his current psychiatric disorders 
other than PTSD are a result of his military service.  He 
therefore claims entitlement to service connection for his 
other psychiatric disorders.

Initially, the Board notes that the veteran's current claim 
of service connection for a psychiatric disorder is not his 
first such claim.  As noted above, in March 1995, the RO 
denied the claim of service connection for a psychiatric 
disorder characterized as a "nervous condition."  
Thereafter, the RO, in a September 1995 decision, found that 
no new and material evidence had been presented to reopen the 
veteran's claim.  As a result, the veteran's current claim of 
service connection for a psychiatric disorder other than PTSD 
may now be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
most recent final denial--September 1995.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
§ 3.156(a) without application of the now invalidated 
"materiality" test adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Therefore, the Board 
finds that the veteran was provided adequate notice of the 
controlling standards governing a claim to reopen.  38 C.F.R. 
§ 19.29 (1998); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Turning to the question of whether the veteran's claim should 
be reopened, the Board notes that VA must review any newly 
received evidence "in the context of" the old.  See Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991).  New and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (1998).  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, evidence available prior to the final 
September 1995 RO denial included service medical records, VA 
examination reports dated in May 1985, February 1985, and 
October 1992, VA treatment records, dated December 1991 to 
November 1994, and July 1993 private treatment records from 
The Long Island College Hospital.

A review of the veteran's service medical records reveals two 
mental status evaluations, dated September 1984 and January 
1985, that show that the veteran's mental status was within 
normal limits.  Service medical records, including 
enlistment, annual, and/or separation examinations dated in 
November 1971, August 1973, April 1975, November 1978, 
September 1984, and January 1985, are silent for complaints, 
diagnoses, and/or treatment for a psychiatric disorder except 
for the January 1985 separation examination which noted the 
veteran's claims of having a history of depression or 
excessive worry.

At the May 1985 VA examination, while the veteran's affect 
was a little subdued, no other adverse psychiatric 
symptomatology was reported.  The veteran was not diagnosed 
with a psychiatric disorder.  At the February 1989 VA 
examination the veteran did not complain of a psychiatric 
disorder and none was reported by the examiner.  However, at 
the October 1992 general VA examination the veteran 
complained of hearing voices telling him to hurt himself and 
was diagnosed with schizophrenia.  At the October 1992 mental 
disorder VA examination, the veteran was diagnosed with an 
affective disorder based on similar complaints.

Similarly, VA treatment records, dated December 1991 to 
November 1994, and July 1993 private treatment records from 
The Long Island College Hospital, show the veteran's 
complaints of hearing voices telling him to hurt or kill 
himself, numerous hospitalizations after attempting suicide 
by ingesting Tylenol with alcohol, and his being diagnosed, 
beginning in December 1991, with major depression with 
possible psychotic features, borderline intellect, 
schizophrenia, an affective disorder, malingering, organic 
psychosis, organic mood disorder, delusional behavior, 
anxiety, and/or polysubstance abuse (including alcohol and 
cocaine abuse).  See VA hospitalization records for the 
periods December 1991 to February 1992, August 1993, August 
1994 and October 1994 and July 1993 treatment records while 
hospitalized at The Long Island College Hospital.  
Additionally, an October 1994 VA nurses note shows that the 
veteran claimed that he started hearing voices in military 
service after a fellow soldier named Terry assaulted him.

In the March 1995 decision, the RO concluded that service 
medical records, including a separation examination, were 
negative for a psychiatric disorder.  The RO also found that 
the veteran's first post-service VA examination in May 1985 
did not provide him with a diagnosis of a psychiatric 
disorder, and there was no evidence of continuity of 
treatment to establish that any psychiatric disorder had its 
onset in military service.  In the September 1995 decision, 
the RO considered the foregoing evidence and denied the 
veteran's application to reopen his previously denied claim.  
The RO concluded that the additional evidence filed by the 
veteran was not new and material because it only showed his 
current treatment for a psychiatric disorder.  It neither 
showed treatment for a psychiatric disorder while in military 
service nor a medical opinion relating the veteran's then-
current psychiatric disorder to military service. 

Evidence received since the final September 1995 denial 
included arguments made by the veteran in written statements 
to the RO and through testimony at a April 1998 personal 
hearing at the RO, VA treatment records dated from March 1995 
to November 1996, a VA examination report dated in March 
1996, and private treatment records from Columbia Area Mental 
Health Clinic dated in December 1996.

Initially, the Board notes that September 1995 and November 
1996 VA treatment records, the December 1996 treatment 
records from Columbia Area Mental Health Clinic, and the 
March 1996 VA examination report, show the veteran's 
continued treatment for complaints that he was hearing voices 
telling him to hurt or kill himself.  The diagnoses were 
anxiety, polysubstance abuse, and schizophrenia.

The newly received evidence appears to include references to 
problems that were previously presented at the time of the 
final decision.  In short, it only shows that the veteran 
continued to have difficulties due to problems that were 
previously known to the RO in 1995, when service connection 
was first denied.  This sort of evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  As noted above, this is so 
because this evidence is entirely without probative value as 
to medical etiology.  In other words, it does not tend to 
prove anything beyond what was known to the RO when the claim 
was previously denied.  

The Board has also considered the veteran's arguments as set 
forth in his written statements to the RO, as well as 
testimony at his personal hearing.  Specifically, the veteran 
testified at his personal hearing that his roommate and 
fellow cook, Terry, assaulted the veteran by stabbing him in 
the arm, pushing his face onto a grill/deep fryer, and by 
placing a snake in his bed.  Thereafter, Terry continued as 
his roommate for approximately three or four months.  It was 
at this time that he first began hearing voices.  He also 
started to feel both paranoid and anxious about Terry hurting 
him again.  He also testified that he first sought 
psychiatric treatment after military service in approximately 
1991 or 1992. 

The Board finds that, although the veteran provided more 
details about in-service and post-service experiences than 
was of record at the time of the final September 1995 
decision, these statements do not constitute new and material 
evidence.  This is so because the veteran is not competent to 
provide an opinion as to the medical etiology of current 
problems.  As stated above, while the veteran is competent to 
provide information as to the symptoms he was experiencing 
during and after service, his belief that his current 
psychiatric disorder began during his military service is not 
helpful to deciding the question of medical etiology, a 
question integral to the underlying claim of service 
connection.  See Caldwell, supra; Bostain; supra.  Someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  See Espiritu, 
supra.  Accordingly, the veteran's lay assertions regarding 
medical causation do not constitute probative evidence that 
bears directly upon the issue on appeal and therefore, cannot 
qualify as new and material evidence under 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
dispositions.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the claim of service connection for 
a psychiatric disorder other than PTSD is well grounded and 
whether VA should assist the veteran under 38 C.F.R. § 5107 
(West 1991) is not permitted.  Id.


ORDER

Service connection for a seizure disorder, right knee 
disability, left knee disability, or PTSD is denied.

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for a 
psychiatric disorder other than PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

